DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on May 24, 2021 has been fully considered. The amendment to instant claim 6-10 is acknowledged. Specifically, claim 6 has been amended to recite the polymer composition consisting of the crosslinking agent, the water-dispersible side-chain crystalline polymer, and the water-dispersible amorphous polymer. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. As currently amended, instant claim 6 recites the limitations of:
A method of producing a temperature-responsive sheet having a temperature-responsive layer formed on a base, comprising: 
preparing an emulsion of water and a water-dispersible side-chain crystalline polymer; preparing an emulsion of water and a water-dispersible amorphous polymer; 
mixing a crosslinking agent, the prepared emulsion of the water-dispersible side-chain crystalline polymer, and the prepared emulsion of the water-dispersible amorphous polymer, to obtain a polymer composition, wherein the polymer composition consists of the crosslinking agent, the water-dispersible side-chain crystalline polymer, and the water-dispersible amorphous polymer…
However, since both the emulsion of the water-dispersible side-chain crystalline polymer and the emulsion of the water-dispersible amorphous polymer comprise water, and the step of removing water from the polymer composition is not cited, therefore, it is not clear how upon mixing a crosslinking agent, the prepared emulsion of the water-dispersible side-chain crystalline polymer and the prepared emulsion of the water-dispersible amorphous polymer to obtain a polymer composition, the polymer 
It is not clear if the polymer composition contains water or not.
For the purposes of the prosecution, it is considered that the polymer composition consists of the crosslinking agent, the emulsion of the water-dispersible side-chain crystalline polymer and the emulsion of the water-dispersible amorphous polymer, i.e. the composition includes water.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.  Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hendricks (US 2,607,711) in view of Kamiya et al (US 6,368,707) and Hiroshige et al (US 7,527,753), as evidenced by Stearyl Acrylate flyer, 2011,  Acrylic Acid flyer, 1989 and Glass Transition Temperatures flyer, 2015.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.
7. As to instant claim 6, Hendricks discloses  a method for producing a coated adhesive tape comprising coating a film substrate with a low adhesion coating, wherein the low adhesion coating comprises an emulsion of a copolymer of a higher-alkyl acrylate, i.e. having a long chain alkyl of at least 12, or 16-20, carbon atoms, with an acrylic acid (col. 1, lines 5-20; col. 6, lines 5-6; col. 3, lines 19-25), specifically a copolymer of octadecyl acrylate (C18 alkyl, Stearyl acrylate) and an acrylic acid (col. 2, lines 5-30, as to instant claim 10). The coating composition comprising said copolymer is non-tacky at room temperature (col. 2, lines 48-50), but become tacky at higher temperatures (col. 3, lines 1-2).

8.  Since the coating on said substrate tape is non-tacky at room temperature, but becomes tacky at higher temperatures, therefore, the coating on said substrate appears to be, at least partially, temperature-responsive, and the coated tape appears to be, at least partially, a temperature-responsive tape as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.



10.  Hendricks further teaches that upon application of the copolymer coating from an emulsion, the dried film substrate will be firmly bonded to prevent delamination (col. 6, lines 5-9). Therefore, based on the teachings of Hendricks, it would have been obvious to a one of ordinary skill in the art to dry the copolymer emulsion- coated laminate so to ensure firm bond between the layers and prevent delamination as well.

	
11. Hendricks does not explicitly recite the melting point of the octadecyl acrylate(stearyl acrylate)-acrylic acid copolymer, however, as evidenced by Stearyl Acrylate flyer and Acrylic Acid flyer, the melting point of stearyl acrylate is 30ºC and the melting point of acrylic acid is 14ºC, therefore, the melting point of the stearyl acrylate/acrylic acid copolymer will intrinsically and necessarily be in the rage of 14-30ºC, as well, and in any case within the range of -30ºC to 110ºC as claimed in instant Hendricks, which comprise the (meth)acrylates with C16-20 long chain alkyl groups, copolymerized with acrylic acid, are the same as those disclosed and claimed in instant invention, therefore, said copolymer of Hendricks will intrinsically and necessarily have, or would be reasonably expected to have a melting point within the range of -30ºC to 110ºC or close to said range as well, especially, since the cited range for melting point is very broad. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

12. Hendricks does not explicitly recite the glass transition temperature of the octadecyl acrylate(stearyl acrylate)-acrylic acid copolymer, however, as evidenced by  Glass Transition Temperatures flyer, the glass transition temperature of octadecyl acrylate is 40CºC and the glass transition temperature of acrylic acid is 101ºC, therefore, the glass transition temperature of the octadecyl acrylate/acrylic acid copolymer will intrinsically and necessarily be in the rage of 40-101ºC, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. Thus, Hendricks discloses a method for forming a coated tape having temperature-responsive properties comprising applying a temperature-responsive coating comprising an emulsion of a long-chain alkyl acrylate-acrylic acid copolymer, such as an octadecyl acrylate-acrylic acid copolymer, to the substrate, followed by drying.  

14. Hendricks does not recite the temperature-responsive coating further comprising an emulsion of a water-dispersible amorphous polymer comprising acrylic acid groups and a cross-linking agent.

15. However,
1) Kamiya et al discloses a method for making a heat-sensitive adhesive sheet comprising applying an adhesive composition on a substrate followed by drying the same in appropriate manner (col. 9, lines 45-59), thus forming an adhesive layer, wherein the adhesive composition comprises an emulsion in aqueous medium of a C1-9 alkyl (meth)acrylate-based polymer having a glass transition temperature of 
-10ºC or below, mixed with a water-dispersible copolymer of an acrylic acid and alkyl (meth)acrylates having Tg of 20ºC or above, further mixed with cross-linking agents  (Abstract; col. 2, lines 40-46; col. 9, lines 45-50; col. 9, lines 20-30; col. 4, lines 7-14col. 
The heat-sensitive adhesive sheets do not show adhesive properties at ordinary temperature, but develop adhesive properties upon heating (col. 1, lines 5-9), and the produced sheets can be stored, distributed and sold without packaging and without using a release paper (col. 18, lines 59-67). Kamiya et al specifically teaches the importance of the presence of the alkyl (meth)acrylate/acrylic acid copolymer having Tg of 20ºC or more, in combination with the emulsion of C1-9 alkyl (meth)acrylate-based polymer having a glass transition temperature of -10ºC or below,  to provide the coating composition with non-adhesive properties at room temperature (col. 5, lines 64-col. 6, line 1).
Though Kamiya et al does not explicitly recite the copolymer of C1-C9 (meth)acrylate, such as methyl acrylate, and an acrylic acid that has Tg of -10ºC or lower as being amorphous and not having a melting point, since:
 i) instant specification describes the amorphous polymers as follows ([0024], [0025]):

 The water-dispersible amorphous polymer is not especially limited as long as it is an amorphous polymer that does not have a melting point but only has a glass transition 5point, and examples thereof may include polymers in which a (meth)acrylic acid ester having -COOR2 is used as a monomer component. Examples of R2 may include straight chain and branched chain alkyl groups having 1 to 9 carbon atoms. 10The water-dispersible amorphous polymer may contain a unit corresponding to other monomer components that are copolymerizable with the monomer components, if necessary. Examples of the monomer components include functional group-containing vinyl monomers of carboxyl group-containing 15monomers such as acrylic acid, methacrylic acid, fumaric acid, maleic acid, crotonic acid, and carboxyethyl(meth)acrylate; 

ii) the lower C1-9 alkyl acrylate/acrylic acid copolymers of Kamiya et al, i.e. methyl acrylate/acrylic acid and butyl acrylate/acrylic acid copolymers,  are the same copolymers as used in instant invention and as described as being examples of amorphous polymers having no melting point,
therefore, the  lower C1-9 alkyl acrylate/acrylic acid copolymers of Kamiya et al will intrinsically and necessarily have, or would be reasonably expected to have no melting point, as well, as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Thus, Kamiya et al discloses the use of an emulsion comprising an amorphous copolymer of C1-9 alkyl (meth)acrylate with acrylic acid, further combined with (meth)acrylate/acrylic acid copolymers having Tg of more than 20ºC and cross-linking agents as the adhesive composition for making heat-sensitive layers on substrates.

2) Hiroshige et al discloses an adhesive composition applied to a sheet/body, that is releasable after cooling (col. 3, lines 5-10; col. 4, lines 15-20; col. 7lines 47-48), wherein 
Thus, Hiroshige et al teaches the adhesive composition comprising a combination of a crystalline (meth)acrylate polymer having long side-chain alkyl groups and a noncrystalline/amorphous short chain (meth)/acrylate polymer, each of which copolymerized with acrylic acid, having cold release, i.e. temperature-responsive, properties as well.

16. Since all of Hiroshige et al, Kamiya et al and Hendricks  are related to alkyl (meth)acrylate-acrylic acid-based heat-sensitive sheets and methods for their production, and thereby belong to the same field of endeavor, wherein 
i) Hendricks discloses the use of an temperature-responsive composition comprising  a emulsion of a long side-chain alkyl (meth)acrylate/acrylic acid copolymer having Tg  between 40ºC and 101ºC, but does not recite the emulsion being used in combination with another emulsion comprising an amorphous short-chain alkyl (meth)acrylate/acrylic acid copolymer and a cross-linking agent; 
ii) Kamiya et al discloses the use of an emulsion comprising a short chain alkyl (meth)acrylate/acrylic acid copolymer further combined with (meth)acrylate/acrylic acid copolymers having Tg of 20ºC or more and cross-linking agents as the adhesive 
iii) Hiroshige et al discloses the use of a combination of both long chain (meth)acrylate/acrylic acid copolymers and short chain (meth)acrylate/acrylic acid copolymers for making sheets that have cold release properties, i.e. appear to be heat-responsive as well,
therefore, based on the combined teachings of Hendricks, Hiroshige et al and Kamiya et al, it would have been obvious to a one of ordinary skill in the art to combine, at least partially, or obvious to try to combine, at least partially,  the emulsion of Kamiya et al comprising the short-chain alkyl (meth)acrylate/acrylic acid copolymer and a cross-linking agent with the emulsion of long-chain acrylate/acrylic acid copolymer of Hendricks, so to produce the temperature-responsive coating composition comprising both the emulsion of the short-chain alkyl (meth)acrylate/acrylic acid copolymer and the emulsion of the long chain alkyl (meth)acrylate/acrylic acid copolymer, and further cross-linking agent, having no adhesive properties at ordinary temperatures but developing adhesiveness upon heating, as taught by Kamiya et al and since such combination of the short chain alkyl (meth)acrylate acrylic acid copolymer and the long chain alkyl (meth)acrylate/acrylic acid copolymer is taught in the art to provide heat responsive sheets having cold release properties, as taught by Hiroshige et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 

17. Given the composition of Hendricks in view of Kamiya et al and Hiroshige et al comprises only the emulsion of the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, having Tg of 40-101ºC,  the emulsion of a short chain alkyl (meth)acrylate/acrylic acid copolymer having Tg of  below -10ºC and a cross-linking agent, therefore, the composition of Hendricks in view of Kamiya et al and Hiroshige et al would appear to consist of said components.

18.  Since Hendricks in view of Kamiya et al and Hiroshige et al recite the use of the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, and the short chain alkyl (meth)acrylate/acrylic acid copolymer that are the same as those claimed and disclosed in instant invention, therefore, said copolymers will intrinsically and necessarily be water-dispersible, and the stearyl acrylate/acrylic copolymer of the composition of Hendricks in view of Kamiya et al and Hiroshige et al, which is the same as that taught and exemplified in instant invention (Example 1 of instant specification), and having Tg of 40-101ºC, will intrinsically and necessarily be, at least partially, crystalline as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
Hendricks in view of Kamiya et al and Hiroshige et al is substantially the same as that claimed in instant invention, comprises the same (meth)acrylate-acrylic acid copolymers and a cross-linking agent, and is produced by substantially the same process as that claimed in instant invention, therefore, the composition of Hendricks in view of Kamiya et al and Hiroshige et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including a) having melting start temperature (To), a melting end temperature (Ti), and a peak melting temperature (Tm), wherein the To and the Ti are within a range of ±15°C from Tmi and b) being a cold-release composition that is non-adhesive at temperature lower than the melting start temperature of the side chain crystalline polymer, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those claimed in instant invention as well (as to instant claims 6, 8-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
20.  Since in the composition of Hendricks  in view of Kamiya et al and Hiroshige et al comprises i) the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, having Tg of 40-101ºC, as discussed in paragraph 12 above and ii) the short chain alkyl (meth)acrylate/acrylic acid copolymer having Tg of   Kamiya et al), therefore, the short chain alkyl (meth)acrylate/acrylic acid copolymer of the composition of Hendricks in view of Kamiya et al and Hiroshige et al will intrinsically and necessarily have Tg equal to or lower than that of the long chain alkyl (meh)acrylate/acrylic acid copolymer as well (as to instant claim 7).

21.  Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamiya et al (US 6,368,707) in view of Hendricks (US 2,607,711) and Hiroshige et al (US 7,527,753), as evidenced by Stearyl Acrylate flyer, 2011,  Acrylic Acid flyer, 1989 and Glass Transition Temperatures flyer, 2015.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

22. As to instant claim 6, Kamiya et al discloses a method for making a heat-sensitive adhesive sheet comprising applying an adhesive composition on a substrate followed by drying the same in appropriate manner (col. 9, lines 45-59), thus forming an adhesive layer, wherein the adhesive composition is formed by mixing an emulsion in aqueous medium of an C1-9 alkyl (meth)acrylate-based polymer having a glass transition temperature of -10ºC or below with a water-dispersible copolymer of an acrylic acid and alkyl (meth)acrylates having Tg of 20ºC or above, further mixed with cross-linking agents  (Abstract; col. 2, lines 40-46; col. 9, lines 45-50; col. 9, lines 20-30; col. 

23.  The heat-sensitive adhesive sheets do not show adhesive properties at ordinary temperature, but develop adhesive properties upon heating (col. 1, lines 5-9), and the produced sheets can be stored, distributed and sold without packaging and without using a release paper (col. 18, lines 59-67). Kamiya et al specifically teaches the importance of the presence of the alkyl (meth)acrylate/acrylic acid copolymer having Tg of 20ºC or more, in combination with the emulsion of C1-9 alkyl (meth)acrylate-based polymer having a glass transition temperature of -10ºC or below,  to provide the coating composition with non-adhesive properties at room temperature (col. 5, lines 64-col. 6, line 1). Kamiya et al teaches that the type of the alkyl (meth)acrylate comonomer in the alkyl (meth)acrylate/acrylic acid copolymer having Tg of 20ºC or more is selected such that Tg of the copolymer obtained is 20ºC or above (col. 6, lines 60-64).

24.  Though Kamiya et al does not explicitly recite the copolymer of C1-C9 (meth)acrylate, such as methyl acrylate, and an acrylic acid that has Tg of -10ºC or lower as being amorphous and not having a melting point, since:
 i) instant specification describes the amorphous polymers as follows ([0024], [0025]):

 The water-dispersible amorphous polymer is not especially limited as long as it is an amorphous polymer that does not have a melting point but only has a glass transition 5point, and examples thereof may include polymers in which a (meth)acrylic acid ester having -COOR2 is used as a monomer component. Examples of R2 may include straight chain and branched chain alkyl groups having 1 to 9 carbon atoms. 10The water-dispersible amorphous polymer may contain a unit corresponding to other monomer components that are copolymerizable with the monomer components, if necessary. Examples of the monomer components include functional group-containing vinyl monomers of carboxyl group-containing 15monomers such as acrylic acid, methacrylic acid, fumaric acid, maleic acid, crotonic acid, and carboxyethyl(meth)acrylate; 

i.e. the copolymers of C1-C9 (meth)acrylates and acrylic acid are exemplified as the amorphous polymers having no melting point but only having a glass transition point;
ii) the lower C1-9 alkyl acrylate/acrylic acid copolymers of Kamiya et al, i.e. methyl acrylate/acrylic acid and butyl acrylate/acrylic acid copolymers,  are the same copolymers as used in instant invention and as described as being examples of amorphous polymers having no melting point,
therefore, the  lower C1-9 alkyl acrylate/acrylic acid copolymers of Kamiya et al will intrinsically and necessarily have, or would be reasonably expected to have no melting point, as well, as claimed in instant invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  Thus, Kamiya et al discloses the method for forming a heat-sensitive sheet by applying a composition of an emulsion comprising an amorphous copolymer of C1-9 
26. Though Kamiya et al discloses the use of a (meth)acrylate/acrylic acid copolymer having Tg of more than 20ºC as the component providing no-adhesive properties at room temperature, Kamiya et al does not explicitly recite said (meth)acrylate/acrylic acid copolymer being a long-chain C18-22 alkyl (meth)acrylate/acrylic acid copolymer in the form of an aqueous emulsion.

27. However,
1) Hendricks discloses  a method for producing a coated adhesive tape comprising coating a film substrate with a low adhesion coating, wherein the low adhesion coating comprises an emulsion of a copolymer of a higher-alkyl acrylate, i.e. having a long chain alkyl of at least 12, or 16-20, carbon atoms, with an acrylic acid (col. 1, lines 5-20; col. 6, lines 5-6; col. 3, lines 19-25), specifically a copolymer of octadecyl acrylate (C18 alkyl, Stearyl acrylate) with an acrylic acid (col. 2, lines 5-30, as to instant claim 10). The coating composition comprising said copolymer is non-tacky at room temperature (col. 2, lines 48-50), but becomes tacky at higher temperatures (col. 3, lines 1-2).
Since the coating on said substrate tape is non-tacky at room temperature, but becomes tacky at higher temperatures, therefore, the coating on said substrate appears to be, at least partially, temperature-responsive, and the coated tape appears to be, at least partially, a temperature-responsive tape as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Since the coating layer on said substrate is applied by coating from an aqueous dispersion or from an emulsion of the copolymer (col. 6, lines 5-6; col. 4, lines 2-5 of Hendricks), therefore, it would have been obvious to a one of ordinary skill in the art that to prepare the emulsion of said copolymer first before application on the substrate. Further, since the copolymer is specified as being applied from an aqueous media, therefore, it would have been obvious to a one of ordinary skill in the art to choose water as the solvent/media and to prepare said emulsion by combining said copolymer with water as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Though Hendricks does not explicitly recite the melting point of the octadecyl acrylate(stearyl acrylate)-acrylic acid copolymer, however, as evidenced by Stearyl Acrylate flyer and Acrylic Acid flyer, the melting point of stearyl acrylate is 30ºC and the melting point of acrylic acid is 14ºC, therefore, the melting point of the stearyl acrylate/acrylic acid copolymer will intrinsically and necessarily be in the rage of 14-30ºC, as well, and in any case within the range of -30ºC to 110ºC as claimed in instant invention. Furthermore, the copolymers of Hendricks, which comprise the Hendricks will intrinsically and necessarily have, or would be reasonably expected to have a melting point within the range of -30ºC to 110ºC or close to said range as well (as to instant claim 6), especially, since the cited range for melting point is very broad. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Hendricks does not explicitly recite the glass transition temperature of the octadecyl acrylate(stearyl acrylate)-acrylic acid copolymer, however, as evidenced by  Glass Transition Temperatures flyer, the glass transition temperature of octadecyl acrylate is 40ºC and the glass transition temperature of acrylic acid is 101ºC, therefore, the glass transition temperature of the octadecyl acrylate/acrylic acid copolymer will intrinsically and necessarily be in the rage of 40-101ºC, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

2) Hiroshige et al discloses an adhesive composition applied to a sheet/body, that is releasable after cooling (col. 3, lines 5-10; col. 4, lines 15-20; col. 7lines 47-48), wherein the adhesive composition comprises a combination of i) a crystalline acrylic polymer with an alkyl group having 18 carbon atoms or more, including stearyl acrylate, copolymerized with acrylic acid (Abstract, col. 3, lines 17-60) and ii) noncrystalline, i.e. amorphous, acrylic polymer comprising noncrystalline monomers including (meth)acrylic monomers with an alkyl group of 12 carbon atoms or less, such as ethyl acrylate or butyl acrylate, and acrylic acid (col. 4, lines 40-60; col. 4, lines 8-20).
Thus, Hiroshige et al teaches the adhesive composition comprising a combination of a crystalline (meth)acrylate copolymer having long side-chain alkyl groups and a noncrystalline/amorphous short chain (meth)/acrylate copolymer, each of which copolymerized with acrylic acid, having cold release, i.e. temperature-responsive, properties as well.

28. Since all of Hiroshige et al, Kamiya et al and Hendricks  are related to alkyl (meth)acrylate-acrylic acid-based heat-sensitive/heat-responsive sheets, having no-tack at room temperature and cold release properties, and methods for their production, and thereby belong to the same field of endeavor, wherein 
i) Kamiya et al discloses the use of an emulsion comprising a short chain alkyl (meth)acrylate/acrylic acid copolymer further combined with (meth)acrylate/acrylic acid 
ii) Hendricks discloses the use of a temperature-responsive composition applied to substrates to provide a coating that is non-tacky at room temperature, but becoming tacky at higher temperatures, wherein said coating composition comprises  an emulsion of a long side-chain alkyl (meth)acrylate/acrylic acid copolymer, such as octadecyl acrylate-acrylic acid copolymer having Tg  between 40ºC and 101ºC; 
iii) Hiroshige et al discloses the use of a combination of both long chain (meth)acrylate/acrylic acid copolymers and short chain (meth)acrylate/acrylic acid copolymers for making sheets that have cold release properties, i.e. appear to be heat-responsive as well,
therefore, based on the combined teachings of Hendricks, Hiroshige et al and Kamiya et al, it would have been obvious to a one of ordinary skill in the art to use,  or obvious to try to use the long side-chain alkyl (meth)acrylate/acrylic acid copolymer, specifically octadecyl acrylate/acrylic acid copolymer having Tg  between 40ºC and 101ºC in the form of emulsion taught by  Hendricks, as the alkyl (meth)acrylate/acrylic acid copolymer having Tg of 20ºC or more in the composition of Kamiya et al, so to produce the temperature-responsive coating composition of Kamiya et al comprising both the emulsion of the short-chain alkyl (meth)acrylate/acrylic acid copolymer and the emulsion Hiroshige et al, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

29. Since the composition of Kamiya et al in view of Hendricks and Hiroshige et al comprises only the emulsion of the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, having Tg of 40-101ºC,  the emulsion of a short chain alkyl (meth)acrylate/acrylic acid copolymer having Tg of  below -10ºC and a cross-linking agent, therefore, the composition of Kamiya et al in view of Hendricks and Hiroshige et al appears to consist of said components.

30.  Since Kamiya et al in view of Hendricks and Hiroshige et al recite the use of the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer and the short chain alkyl (meth)acrylate/acrylic acid copolymer that are the same as those claimed and disclosed in instant invention, therefore, said copolymers will intrinsically and necessarily be water-dispersible, and the stearyl acrylate/acrylic copolymer of the composition of Kamiya et al in view of Hendricks and Hiroshige et al, which is the same as that taught and exemplified in instant invention (Example 1 of instant specification), and having Tg of 40-101C, will intrinsically and necessarily be, at least partially, crystalline as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).
31. Since in the coating composition of Kamiya et al in view of Hendricks and Hiroshige et al is substantially the same as that claimed in instant invention, and is produced by substantially the same process as that claimed in instant invention, therefore, the composition of Kamiya et al in view of Hendricks and Hiroshige et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including a) having melting start temperature (To), a melting end temperature (Ti), and a peak melting temperature (Tm), wherein the To and the Ti are within a range of ±15°C from Tmi and b) being a cold-release composition that is non-adhesive at temperature lower than the melting start temperature of the side chain crystalline polymer, i.e. that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those claimed in instant invention as well (as to instant claims 6, 8-9). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
32.  Since in the composition of Kamiya et al in view of Hendricks and Hiroshige et al comprises i) the long chain alkyl (meh)acrylate/acrylic acid copolymer, such as the stearyl acrylate/acrylic copolymer, having Tg of 40-101ºC, as discussed in paragraph 24-1), above and ii) the short chain alkyl (meth)acrylate/acrylic acid copolymer having Tg of  below -10ºC (col. 2, lines 40-45 of Kamiya et al), therefore, the short chain alkyl (meth)acrylate/acrylic acid copolymer of the composition of Kamiya et al in view of Hendricks and Hiroshige et al will intrinsically and necessarily have Tg equal to or lower than that of the long chain alkyl (meh)acrylate/acrylic acid copolymer as well (as to instant claim 7).

Response to Arguments
33.  Applicant's arguments filed on May 24, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764